HEDRICK, Chief Judge.
The determinative question raised on this appeal is whether the trial court erred in concluding that “the conduct of Defendants William Parker and John Anthony Belcher, deceased, in repeatedly assuring the Plaintiff of forthcoming payment estops them from asserting the defenses of the statute of limitations.” It is undisputed that the last work performed by plaintiff for defendants pursuant to the contract giving rise to the indebtedness sued upon was no later than 1975, and that suit was not instituted until 1 August 1983. It is clear that plaintiffs claim against defendants would be barred by the applicable statute of limitations, G.S. 1-52, unless defendants were equitably estopped, as the trial court concluded, from relying on the statute of limitations as a bar to plaintiffs claim.
*461It is manifest from the judgment entered that the trial judge based his conclusion that defendants were equitably estopped to plead the statute of limitations on the findings that from the period of 1974 until 1983 John A. Belcher and defendant Parker informed plaintiff “on numerous occasions” that they would pay him the amount due under the contract. These findings are supported by the evidence in the record tending to show that plaintiff, on one occasion in 1974, asked John A. Belcher to pay him and asked defendant Parker for payment on about twenty different occasions between the time he completed the work and 1982. Plaintiff testified that each time he discussed his bill with defendant Parker or John A. Belcher, that they told him that they would pay him. In our opinion this evidence and these findings of fact fall far short of supporting the conclusion that defendants are equitably estopped from asserting the statute of limitations as a defense. See Yancey v. Watkins, 2 N.C. App. 672, 163 S.E. 2d 625 (1968).
G.S. 1-26 provides as follows: “No acknowledgment or promise is evidence of a new or continuing contract, from which the statutes of limitations run, unless it is contained in some writing signed by the party to be charged thereby; but this section does not alter the effect of any payment of principal or interest.” A new promise to pay a debt fixes a new date from which the statute of limitations runs, but under G.S. 1-26 such a promise must be in writing to be binding. Pickett v. Rigsbee, 252 N.C. 200, 113 S.E. 2d 323 (1960). Partial payment of a debt also starts the statute of limitations running anew, but only when it is made under circumstances which indicate that the debtor recognizes the debt as existing and his willingness, or at least his obligation, to pay the balance. Battle v. Battle, 116 N.C. 161, 21 S.E. 177 (1895).
In our opinion, the most the evidence and findings of fact disclose in the present case is that defendant Parker and John A. Belcher orally promised to pay. Although plaintiff received his wages of $4.50 per hour while he worked on the housing development, John A. Belcher and defendant Parker have made no payments of the remaining amount due under the contract or given any written promises to pay from 1975 until this suit was instituted in 1983. In our opinion, it is clear that plaintiffs claims are barred by G.S. 1-52, and the trial judge erred in concluding *462that defendants were equitably estopped to plead the statute of limitations. The judgment must be reversed and the cause remanded to the district court for entry of an order dismissing plaintiffs claims. Since we are ordering that plaintiffs claim must be dismissed, it is unnecessary for us to address defendants’ remaining assignments of error.
Reversed and remanded.
Judge ORR concurs.
Judge Phillips dissents.